Citation Nr: 1400634	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for bilateral plantar corns and left foot neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1990 to February 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Muskogee, Oklahoma Department of Veteran Affairs (VA) Regional Office (RO).  
 
Notably, the RO had also adjudicated (and denied) a claim of service connection for flat feet.  The Veteran's August 2009 notice of disagreement (by his representative) specifically disagreed with the denial of service connection for bilateral plantar corns and left foot neuroma, and those are the only foot disability entities under consideration.
 
The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The record shows that the Veteran was seen in service for both bilateral plantar corns and left foot neuroma and for epididymitis.  Postservice medical evidence in the record includes treatment records from A.R., D.P.M. which show the Veteran received treatment for foot pain in April 2001.  These records are incomplete (as the earliest ones in the record show orthotics were already prescribed).  Records of any earlier private foot treatment, or any other foot treatment records outstanding, are pertinent evidence that must be secured.  Similarly, a June 2009 treatment record reflects ongoing VA treatment for chronic foot pain (but obviously represents a less than complete record of the Veteran's VA treatment).  VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Furthermore, VA must ensure an examination afforded in conjunction with a claim of service connection is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Veteran's March 2010 VA examination is inadequate for rating purposes, as it was based on an incomplete record (in light of the outstanding records noted above), and the examiner did not comment in the August 2009 opinions of J.W.E., M.D..

The case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for epididymitis or foot disabilities, and to provide the releases necessary for VA to secure records of any such evaluations or treatment.  The RO should secure complete clinical records of all such evaluations and treatment from the sources identified.  The RO should specifically secure all records of treatment the Veteran received for foot disability 2001 from A.R., D.P.M prior to April.  If any records sought are unavailable, the reason for their unavailability must be explained for the record.  If a private provider does not respond to the RP's request for records, the Veteran should be reminded that ultimately, it is his responsibility to ensure that private treatment records are received.  The RO should also secure for the record copies of the complete clinical records of any VA evaluations and/or treatment the Veteran for the disabilities at issue since 2009.

2.  Thereafter, the RO should arrange for the Veteran to be examined by an appropriate provider (orthopedist or podiatrist) to determine whether or not he has bilateral plantar corn/left foot neuroma disability related to his service.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on an examination, and review of the record, the examiner should provide an opinion that responds to the following:
Does the Veteran at least as likely as not (a 50% or better probability) have plantar corns of either foot (or both) and left foot neuroma (or residuals of such) that are related to his service/the complaints for which he was seen therein?

The examiner must explain the rationale for the opinion, citing to supporting factual data.   

3.  The RO should also arrange for the Veteran to be examined by a urologist to determine whether or not he has epididymitis (or residuals of such) that is related to his episode of epididymitis in service.  The entire record must be reviewed by the examiner in conjunction with the examination and any tests or studies deemed necessary should be completed.  Based on examination of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following:

Does the Veteran at least as likely as not (a 50 % or better probability) have epididymitis (or any residual pathology thereof) that is related to his episode of epididymitis in service?  

The examiner must explain the rationale for the opinion.  The examiner must specifically comment of the opinion of Dr. J.W.E., to the effect that the Veteran has residual nerve pathology/disability from his episode of epididymitis in service, expressing agreement or disagreement with that opinion, and explain the rationale for the agreement/disagreement.  

4.  The RO should then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

